Citation Nr: 1538609	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a pulmonary/respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for essential hypertension. 

4.  Entitlement to an initial disability rating in excess of 30 percent for service-connected major depression, prior to March 1, 2012.

5.  Entitlement to a disability rating in excess of 50 percent for service-connected major depression, from March 1, 2012.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970, and from June 1876 to June 1978.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, denied entitlement to service connection for bronchial asthma, COPD, major depression, bilateral hearing loss, and essential hypertension.  In December 2008, the Veteran filed a notice of disagreement (NOD) as to the denial of his service connection claims.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009. 

This appeal also arose from a November 2012 rating decision in which the RO, inter alia, granted service connection for major depression and assigned an initial 30 percent rating, effective March 1, 2012.  In February 2013, the Veteran filed an NOD with respect to the initial rating and effective date assigned to his major depression.  Thereafter, in August 2014, the RO granted the Veteran's earlier effective date claim by granting an initial 30 percent rating for major depression from March 17, 2008, the date of receipt of his service connection claim.  The RO also increased his disability rating to 50 percent, effective March 1, 2012.  The award of an earlier effective date for the initial 30 percent rating was considered a full grant of benefits sought with respect to that claim; accordingly, that issue is no longer on appeal.  However, in September 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to the matter of a higher rating for major depression.  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for major depression, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AOJ awarded a higher 50 percent rating for major depression, effective March 1, 2012, inasmuch as higher ratings for major depression are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized that portion of the appeal involving evaluation of the major depression disability to encompass the staged ratings assigned, as reflected on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In the November 2012 rating decision, the RO granted service connection for right ear hearing loss, which represents a full grant of benefits sough with respect to that disability.  

In April 2013, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims, as reflected in an October 2014 supplemental SOC (SSOC), and returned the matters on appeal to the Board for further consideration.

As explained in further detail below, the Veteran has asserted that he is unable to work due to his service-connected major depression.  See Veteran statements dated December 2012 and May 2013.  In light of that contention, the Board has expanded the appeal to include a claim for a TDIU due to the disability for which an increased rating is sought on appeal, as reflected on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

With respect to the claimed respiratory disorders, while such was previously addressed as two separate claims for service connection for bronchial asthma and COPD, as reflected on the title page, the Board has recharacterized these matters as a single, but expanded claim to encompass any currently manifested pulmonary/respiratory disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  See also 38 C.F.R. § 19.35 (2015) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Board's decision on the claim for service connection for hypertension is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are, again, being to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Hypertension was not shown during service or for many years thereafter, and there is no medical suggestion whatsoever that hypertension has its onset during service, was manifested during the first post service year, or is otherwise medically related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, an April 2008 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate a service connection claim.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2008 rating decision reflects the AOJ's initial adjudication of these claims for service connection after the issuance of the April 2008 letter.  Hence, the April 2008 letter meets the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter being decided herein.  Pertinent medical evidence associated with the claims file consists of service and post-service VA and private treatment records.  Also of record and considered in connection with the claims is the transcript of the Veteran's January 2011 Board hearing, and various written statements provided by the Veteran and by his representative on his behalf.   The Board finds that no further action on this claim, prior to appellate consideration, is required.

As for the January 2011 Board hearing, the Board points out that the Veteran appeared pro se, as he did not have an authorized representative at the time.  Nevertheless, the hearing transcript reflects that the Veteran and his witness were afforded an opportunity to present hearing testimony, argument and evidence in support of his claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, the undersigned Veterans Law Judge identified and explained the material issues for the hypertension claim herein decided, including the need for evidence of a current disability, an event or injury in service, and a relationship between the current disability and service.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Both the prior adjudications, and the Board's hearing, indicated what was needed to substantiate the claim.  Moreover, following the hearing, the Board remanded this claim, as well as others for which an appeal had been perfected, for consideration of additional evidence received, at which time the claim was again adjudicated, and the Veteran afforded opportunity to respond.

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for hypertension; however, as explained in more detail below, no such examination and opinion is required.


In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has manifested the claimed disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases,  to including cardiovascular disease  such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C. F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or within the applicable  presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the present case, there is no dispute that the Veteran has a current diagnosis of hypertension, as the evidence of record shows he has maintained a diagnosis of hypertension throughout the period under consideration..  See VA and private treatment records.  Hence, he requirement of a current disability has been met.  Here, however, the claim must fail because there is no competent, credible, and probative evidence of either an in-service injury, disease or event, or of a medical nexus between current hypertension and service. 

The Veteran has asserted that service connection is warranted for hypertension because he has experienced high blood pressure since the 1970s.  However,  the service treatment records document no complaints, findings or diagnosis referable to hypertension  Indeed, the Veteran's blood pressure was within normal limits at examinations conducted in February 1967 (118/70), February 1970 (124/84), and May 1976 (134/68).  The report of the Veteran's April 1978 separation examination documents a blood pressure reading of 105/70, which also does not indicate high blood pressure.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Hence, hypertension was not shown in service, or-as demonstrated in the post-service record-for years thereafter.  Notably, the first diagnosis of hypertension of record was in n November 2001,  when the Veteran was found to have stage I hypertension.  See private treatment records from Dr. MEF dated November and December 2001.  Such time frame clearly is outside the one-year presumptive period after service.    . See 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a).  The Board further notes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for direct service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Significantly, moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the hypertension  diagnosed many years after the Veteran's discharge and his  service.  None of medical records include any such comment or opinion in this regard, and neither the Veteran nor his representative has presented or identified such evidence or opinion.  Furthermore, on these facts, VA is not required to arrange for the Veteran to undergo VA examination or to otherwise obtain a medical opinion in this regard.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination is not required in conjunction with this claim as the evidence does not establish that an event, injury or disease occurred in service to which the current diagnosis of hypertension may be related.  As indicated, moreover, the medical evidence of record does not, in any way, suggest a link between the Veteran's current hypertension and his military service, as elevated blood pressure readings are not shown during service, during the first post-service year, or for many years thereafter, and no medical professional has even suggested that the Veteran's current hypertension began in or is otherwise related to his military service.  As such, no examination or medical opinion in connection with this claim is required. 
  

The Board further finds that the Veteran's own lay assertions provide no persuasive support for the claim.  As a layperson, the Veteran certainly is competent to report on matters observed or within his personal knowledge and is, therefore, competent to relate his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, however, the Veteran's report of  having high blood pressure since the 1970s are not supported to objective evidence, and, hence, are not deemed credible given the lack of such evidence showing chronically elevated blood pressure readings during service or evidence showing high blood pressure at separation from service or during the years thereafter.  

Furthermore, to the extent that  the Veteran alleges that his hypertension is related to his military service, the Board finds that the specific matters of diagnosis of hypertension and questions as whether such disability had its onset during, or is otherwise medically related to, the Veteran's service, matters within the province of trained medical professionals.  See Jandreau, 492 F.3d at 1377; Jones v. Brown, 7 Vet. App. 134, 137-38  (1994).  Although lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the diagnosis of hypertension involves internal processes and, thus, is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, , 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he is not competent to render a probative (persuasive)opinion on such a medical matter.  Id; see also Bostain v. West, 11 Vet. App. 124, 127 (1998)).  Hence, the lay assertions in this regard have no probative value..  

For all the foregoing reasons, the claim for service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and persuasive evidence supports required elements of the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for hypertension is denied.  


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

With respect to the claimed pulmonary/respiratory disorder, the Veteran has asserted that, during his service with a construction unit in Vietnam, he was exposed to the herbicide Agent Orange, as well as other airborne toxins, including dirt, dust, and other contaminants.  See October 2014 Veteran statement and February 2013 Appellant Brief.  He has asserted that his exposure to such contaminants during service resulted in his post-service diagnoses of bronchial asthma and COPD and, in this regard, he relies on a March 2001 private medical record from Dr. MLN, which reflects that he was diagnosed with airway hyperreactivity secondary to inhalation of gas or an unknown chemical agent.  Post-service treatment records also reflect that the Veteran has been diagnosed with moderate obstructive airway disease, bronchial asthma, and COPD.  See private treatment records dated March and May 2001, December 2010; VA treatment records dated March 2008 and May 2012.  

While the service treatment records document no complaints, findings, or diagnoses referable to a pulmonary/respiratory disorder, the service personnel records show that the Veteran served as a construction  man at forward combat base in Vietnam, after which he was transferred to a carpenter shop.  See Report of Enlisted Performance Evaluation for the period from September 1969 to January 1970.  While not definitive evidence of exposure to contaminates, this evidence tends to corroborate the Veteran's report of exposure to contaminates, such as dirt and dust, during service.  

This evidence also shows the Veteran served on the landmass of Vietnam and, thus, the Veteran is presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  However, because bronchial asthma and COPD are not diseases identified as presumptively related to herbicide exposure, see C.F.R. § 3.309(e), presumptive service connection is not available in this case.  Nevertheless, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

In this context, the Board notes the Veteran has not been afforded a VA examination in conjunction with this claim.   However, given the  Veteran's  presumed exposure to herbicides during service,, the competent lay assertions as exposure to other contaminates during service (which is corroborated by service records), the Veteran's current diagnoses of pulmonary/respiratory disabilities  including asthma and COPD, and the medical opinion indicating there may be a nexus between the currently diagnosed pulmonary/respiratory disorder and an in-service event (i.e., exposure to herbicides and/or other contaminates), the Board finds that a medical examination with an opinion by an appropriate physician is needed to resolve this claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159, McLendon, supra.

The Board also finds that further action on the claim for service connection for left ear hearing loss is warranted, inasmuch as the opinion evidence with respect to this claim is inadequate.  After reviewing the record and examining the Veteran, the March 2012 VA examiner opined that it is less likely than not that the Veteran's current left ear hearing loss had its onset in or is otherwise medically related to either his first or second periods of service, noting that his hearing was normal at an audio examination conducted in May 1976.  While the March 2012 VA examiner provided a competent medical opinion, the rationale provided does not address various relevant factors in this case.  

First, the Board notes that, while the Veteran's normal hearing at the May 1976 examination is a probative factor as to whether his current left ear hearing impairment was incurred during or as a result of his first period of service, the lack of hearing during service does not preclude service connection if review of the evidence shows that the current hearing disability is the result of an injury or disease incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Board also notes that, in addition to attributing his hearing loss to military noise exposure, the Veteran has reported having hearing loss since he was treated for ear infections in his left ear during service.  In this regard, STRs show the Veteran was treated for otomycosis and otitis externa (an ear infection) in December 1968 and, in April 1969, was diagnosed with chronic otitis media and a scared drum with small perforation in his left ear.  

While the evidentiary record contains a March 2012 VA opinion that addresses the Veteran's in-service ear infections (that was provided separately from the opinion provided in conjunction with the March 2012 VA audio examination), neither physician addressed whether the Veteran's current left ear hearing loss is likely related to the chronic ear infections manifested and treated during service.  In addition, the Board notes that, while the March 2012 VA examiner opined that the Veteran's left ear hearing loss is not related to his second period of service, the rationale provided (that his hearing was normal on  May 1976 audio examination) does not account for any military noise exposure during the Veteran's second period of service that began in June 1976.  

Because the medical opinions of record do not consider and address all relevant facts in this case, including the medical evidence of chronic left ear infections during service and the competent assertions of continuity of symptomatology since service, further examination and medical opinion in this regard is warranted.    See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With respect to the higher rating claims on appeal, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  Review of the record reveals the Veteran has recently been awarded disability benefits from the Social Security Administration (SSA).  In statements submitted in November 2012, May 2013, and October 2014, the Veteran reported that he had been awarded SSA benefits for depression.  The Veteran's statements trigger VA's duty to obtain the decision granting such benefits and the medical records upon which the SSA disability benefits were granted.  While SSA records are not controlling in VA claims, here, such records-the date of which are unknown-may be relevant to the increased rating claims on appeal, including entitlement to TDIU.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the AOJ should undertake appropriate action to obtain such records on remand.

As for VA records, the claims file currently includes VA outpatient treatment records dated from February 2008 to September 2012; however, there are likely additional, relevant VA treatment records dated prior to February 2008 and since September 20122 that have not been associated with the evidentiary record.  In this context, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any pertinent outstanding VA treatment records relevant to the increased rating claims on appeal, including those dated from March 2007 to March 2008 and from December 2013 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

On remand, the AOJ should give the Veteran an opportunity to file a formal claim for a TDIU due to service-connected major depression.

The AOJ should also invite the Veteran to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) ((clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015)

The actions identified herein are consistent with the duties to notify and assist imposed by the (VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal, including scheduling the Veteran for an examination to determine the current nature and severity of his major depression.  In evaluating the Veteran's service-connected major depression disability, the AOJ's adjudication should include continued consideration of whether any, or any further, staged rating of the Veteran's disability, pursuant to Fenderson, supra, is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.   Undertake appropriate action to obtain all outstanding, pertinent VA treatment records of evaluation and/or treatment of the Veteran, including those dated from March 2007 to March 2008 and since September 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Request from SSA all records related to the Veteran's claim for disability benefits, to include copies of all decisions or adjudications, and the medical evidence underlying those determinations.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected major depression.
 
Also, send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. 

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to determine the nature and etiology of all pulmonary/respiratory disabilities.  

The contents of the entire electronic claims file,(in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

After reviewing the record and examining the Veteran, the examiner should identify all pulmonary/respiratory disability(ies) -to include bronchial asthma and COPD-currently present or present at any time shortly prior to, at the time of the filing of, or during the pendency of  the March 2007 claim.

Then, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any disability had its onset during or is otherwise medically related to service, to include any exposure to herbicides or other contaminates, such as dirt, dust, or other chemicals, therein.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence, to particularly include the Veteran's assertions regarding the nature, onset and continuity  pulmonary/respiratory symptoms,. The examiner should also consider the nature of the Veteran's service as a construction man  during his active naval service. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an otolaryngologist(ear, nose and throat physician).

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the evidence of record, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current left ear hearing loss is medically related to the Veteran's service, to include chronic ear infections noted therein and/or noise exposure from both periods of service .

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to particularly include the Veteran's assertions regarding the nature, onset and continuity  of symptoms of diminished hearing.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include, with respect to the claim for higher rating for major depression, continued consideration of whether  any, or any further, staged rating of the disability is warranted).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations,  and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


